     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.1 Page 1 of 28




 1      BURSOR & FISHER, P.A.
        L. Timothy Fisher (State Bar No. 191626)
 2      Blair E. Reed (State Bar No. 316791)
 3      1990 North California Blvd., Suite 940
        Walnut Creek, CA 94596
 4      Telephone: (925) 300-4455
 5      Facsimile: (925) 407-2700
        E-mail: ltfisher@bursor.com
 6               breed@bursor.com
 7
        Attorneys for Plaintiffs
 8
 9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11                                                          '21CV402 BEN JLB
12      GEORGE ABDELSAYED and FRANK                 CLASS ACTION COMPLAINT
        CIGLAR, individually and on behalf of all
13      others similarly situated,
14                                                  JURY TRIAL DEMANDED
                         Plaintiffs,
15
        v.
16
        MARRIOTT INTERNATIONAL, INC., a
17      Delaware corporation;
18                      Defendant.
19
20
21
22
23
24
25
26
27
28
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.2 Page 2 of 28




 1            Plaintiffs George Abdelsayed and Frank Ciglar (collectively, “Plaintiffs”), by
 2      their undersigned attorneys, bring this class action complaint against Marriott
 3      International, Inc. (“Defendant” or “Marriott”). Plaintiffs’ allegations are based
 4      upon personal knowledge as to their own acts and upon information and belief as to
 5      all other matters.
 6                                     NATURE OF ACTION
 7            1.     This is a class action lawsuit on behalf of consumers concerning the
 8      amounts they pay for Defendant’s hotel rooms, and the false, misleading, and
 9      deceptive advertising Defendant has employed to get consumers to pay those prices.
10            2.     For at least the last decade, Marriott has used unlawful trade practices
11      called “drip pricing” and “partition pricing” (collectively, “drip pricing”) when
12      marketing and advertising its hotel rooms. Marriott engages in drip pricing by
13      falsely baiting consumers into believing they are getting a bargain, and then hides
14      and disguises a portion of a hotel room’s daily rate from consumers. Marriott does
15      this through a range of tactics, including, but not limited to, completely hiding price
16      terms, mischaracterizing and hiding terms in small print, or adding various charges
17      throughout the vending process. These fees include, but are not limited to “resort
18      fees,” “amenity fees,” “destination fees,” or “taxes and fees.”
19            3.     The effect of these fees is simple. Consumers who are shopping for
20      hotel rooms, either on Marriott’s own website or third-party online travel agency
21      websites (“OTAs”) such as Expedia, Kayak, or Travelocity, are duped into believing
22      a Marriott hotel room is cheaper than it actually is. Marriott is incentivized to
23      engage in these practices because it can capture consumers who choose Marriott
24      because of the “bargain” price advertised. Marriott has profited enormously from
25      these practices.
26            4.     Marriott is a world-famous hotel corporation. Marriott owns,
27      franchises, and manages hotels throughout the United States, including

                                                   1
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.3 Page 3 of 28




 1      approximately 60 hotel properties located in the San Diego District. Marriott
 2      conducts its hotel business through various corporate entities operating under
 3      numerous trade names.1 It offers lodging at its hotels to California residents,
 4      including through its online reservation website and through various OTAs. These
 5      websites are supposed to allow consumers to obtain accurate information about
 6      Marriott’s hotel rooms and allow consumers to accurately compare Marriott’s hotel
 7      room prices to that of other hotels as well as make hotel reservations.
 8             5.     Marriott markets, advertises, and promotes its hotel rooms by
 9      advertising daily room rates on its own website and the websites operated by OTAs.
10      Marriott’s official website and the websites operated by the OTAs enable consumers
11      to search for and sort through hotel accommodations by price according to the listed
12      daily room rate. Emphasis is placed on daily rates and prices through the search and
13      sorting functions of these sites, and consumers are able to cross-compare prices
14      among various hotels in real time. Countless consumers use the websites operated
15      by Marriott and the OTAs to compare the price of hotel rooms offered by Marriott
16      and other hotels and to select and book a hotel room online.
17             6.     In fact, JD Power and Associates found that price and location are
18      among the top factors in picking a hotel, according to a new study of more than
19      200,000 hotel guests from eight countries.2 Marriott capitalizes on this fact by
20      positioning itself as having cheaper rooms, when in reality, its rooms contain hidden
21      fees, and/or are more expensive than the advertised price.
22
23      1
          Marriott hotels operate under at least the following trade names” Starwood, St. Regis, The Luxury
24      Collection, W, Westin, Le Méridien, Sheraton, Tribute Portfolio, Four Points by Sheraton, Aloft,
        Element, The Ritz-Carlton, Design Hotels, Bvlgari Hotels & Resorts, Edition, JW Marriott,
25      Autograph Collection Hotels, Renaissance Hotels, Marriott Hotels, Delta Hotels and Resorts,
        Gaylord Hotels, AC Hotels by Marriott, Courtyard by Marriott, Residence Inn by Marriott,
26      Springhill Suites by Marriott, Fairfield Inn & Suites, TownePlace Suites by Marriott, and Moxy
        Hotels.
27      2
          https://skift.com/2013/09/30/price-and-location-are-the-most-important-factors-in-picking-a-
        hotel/ (last visited March 3, 2020)
                                                        2
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.4 Page 4 of 28




 1            7.     Marriott charges fees that are characterized in different ways, some of
 2      which are mandatory which it refers to as “resort fees,” “destination amenity fees,”
 3      “amenity fees,” or “taxes and fees” (referred to collectively hereafter as “resort
 4      fees”) on a daily basis for a room at many of its hotels. However, Marriott does not
 5      include these daily fees in the room rate it advertises on its website in the room rate
 6      advertised by the OTAs, thereby depriving consumers of the ability to readily
 7      ascertain and compare the actual price of a room at a Marriott hotel to the bait price
 8      of the bargain Marriott claims it is offering, or to the hotel rooms offered by
 9      Marriott’s competitors and at other Marriott hotels.
10            8.     After the initial price deception, when consumers select a room rate and
11      provide their credit card and other personal information to book a room, Marriott
12      then represents that the daily room rate at the hotel is less than it actually is because
13      it does not include the mandatory resort and other fees that Marriott adds to the daily
14      room charge. In many instances, Marriott includes the resort fees as part of a total
15      charge called “Taxes and Fees,” thus misleading consumers to believe the additional
16      fees they are paying are government-imposed, rather than a separate daily charge
17      imposed by and paid to Marriott. In some instances, the resort fees cover costs, such
18      as parking or wi-fi service, that Marriott advertises it provides as free or
19      complimentary or, alternatively, requires hotel guests to pay for separately, even
20      though Marriott has required them to pay the resort fee. When a consumer books
21      online, they cannot tell what is included in the room rate, what is included in the
22      “fee,” what is truly “free” or complimentary, or what they will be separately charged
23      for upon arrival and/or at checkout, well past the point the consumer could make an
24      informed decision.
25            9.     Plaintiffs saw, read, and relied on Defendant’s false and misleading
26      representations that Marriott’s hotel rooms were cheaper than they actually were.
27      Plaintiffs would not have purchased or booked a room at a Marriott hotel room had

                                                    3
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.5 Page 5 of 28




 1      they known the true price. Thus, Plaintiffs bring this class action on behalf of
 2      themselves and other purchasers of Marriott hotel rooms action to force Marriott to
 3      stop utilizing “drip pricing” and advertise the true price Marriott hotel rooms, not its
 4      false and misleading price, to consumers. Plaintiffs assert claims against Defendant
 5      for violations of the California’s Consumers Legal Remedies Act (“CLRA”),
 6      California’s False Advertising Law (“FAL”), and California’s Unfair Competition
 7      Law (“UCL”), as well as for negligent misrepresentation, concealment/failure to
 8      disclose, and unjust enrichment.
 9                                         THE PARTIES
10            10.    Defendant Marriott International, Inc. is a Delaware corporation and
11      is headquartered at 10400 Fernwood Road, Bethesda, MD 20817. Marriott manages
12      and franchises a broad portfolio of hotels and lodging facilities throughout the
13      United States and abroad, including approximately 60 facilities located in the San
14      Diego District.
15            11.    Plaintiff George Abdelsayed resides in San Diego, California. Mr.
16      Abdelsayed booked a room at the Coronado Island Resort and Spa through
17      Marriott’s app in or around July 2020. Before booking his room, Mr. Abdelsayed
18      saw, read, and relied on the room price advertised by Marriott. Subsequently, Mr.
19      Abdelsayed was charged a resort fee for his stay. Mr. Abdelsayed learned that
20      Defendant had misleadingly advertised the hotel room rates and charges he was
21      paying for, and was unaware he was paying additional fees at the time he booked his
22      room. Mr. Abdelsayed would not have booked a Marriott hotel room, or paid the
23      same price for the Marriott hotel room, had he known the truth about Defendant’s
24      prices.
25            12.    Plaintiff Frank Ciglar resides in Castro Valley, California. Mr. Ciglar
26      booked a room at a Marriott hotel through Marriott’s website in or around September
27      2019. Before booking his room, Mr. Ciglar saw, read, and relied on the room price

                                                    4
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.6 Page 6 of 28




 1      advertised by Marriott. Subsequently, Mr. Ciglar was charged a resort fee for his
 2      stay. Mr. Ciglar learned that Defendant had misleadingly advertised the hotel room
 3      rates and charges he was paying for, and was unaware he was paying additional fees
 4      at the time he booked his room. Mr. Ciglar would not have booked a Marriott hotel
 5      room, or paid the same price for the Marriott hotel room, had he known the truth
 6      about Defendant’s prices.
 7            13.    Plaintiffs are reasonable consumers and are not required to scrutinize
 8      advertisements to ferret out misleading facts and omissions, and cannot ascertain
 9      facts that are in Defendant’s exclusive control. Defendant had exclusive control over
10      its pricing practices deliberately placed that information on its websites and OTAs.
11      Defendant, but not Plaintiff, knows and was warned that this advertising is in
12      violation of federal regulations and state law.
13            14.    Plaintiffs reasonably assumed that the hotel reservations would conform
14      to the prices advertised by Defendant. However, instead of receiving the benefit of a
15      bargain room rate as quoted, Plaintiffs paid hotel charges that were not as advertised,
16      in violation of federal and state regulations.
17            15.    Plaintiffs were unable to, and will not be able to in the future,
18      effectively compare hotel prices due to Defendant’s misleading and deceptive
19      pricing scheme. Until Defendant changes its practices, Plaintiffs will be unable to
20      determine what their true hotel charges will be and what a specific fee covers, as
21      some Marriott hotels do not disclose what is and is not included in which fees, and
22      other Marriott hotels state that an amenity is both complimentary when it in fact is
23      being charged for in a fee.
24            16.    If Defendant changes its practices and complies with federal and
25      California regulations, Plaintiffs remain interested in purchasing and booking
26      Defendant’s hotel rooms.
27

                                                    5
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.7 Page 7 of 28




 1                                 JURISDICTION AND VENUE
 2            12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
 3      1332(d)(2)(A). There are more than 100 Class Members, and the aggregate claims of
 4      all members of the proposed Class exceed $5,000,000.00, exclusive of interest and
 5      costs. At least one Class Member is a citizen of a state different than at least one
 6      defendant.
 7            13.    This Court has supplemental jurisdiction over this action pursuant to 28
 8      U.S.C. § 1367.
 9            14.    This Court has personal jurisdiction over Marriott International, Inc.
10      because it conducts substantial business within California and operates hotels
11      throughout the Southern District of California, including San Diego County.
12            15.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because
13      Defendant transacts significant business within this District and because Plaintiff
14      Abdelsayed purchased a stay at a Marriott hotel room in this District.
15                                  FACTUAL BACKGROUND
16            16.    The emergence of OTAs has allowed consumers to shop for and
17      compare multiple hotel rooms and hotel brands with the click of a button.
18      Consumers may also use the hotels’ own websites to cross-compare prices and
19      availability. Thus, consumers are able to make informed decisions about where to
20      stay based on the advertising and marketing materials found on OTAs and hotel
21      websites.
22            17.    However, the use of online booking and OTAs has led to the deceptive
23      business practice of failing to include resort fees or other fees in the advertised price.
24      For example, Marriott will initially advertise a room rate that does not include a
25      resort fee, but then include it in the final charges a consumer is required to pay. This
26      is classic false bargain pricing and bait advertising enabled by drip and partition
27      pricing through manipulation of internet advertising. Marriott charges these

                                                    6
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.8 Page 8 of 28




 1      additional resort fees, which can amount to as much as $95 a day at some Marriott’s
 2      properties while falsely appearing to deliver a bargain discount to increase its
 3      revenues without appearing to raise the room rate at its hotels. Marriott does not
 4      include these fees in the room rate because doing so would effectively increase the
 5      price of a hotel room and consequently make its hotels less price competitive to
 6      consumers when compared with the bargain price it claims to be offering and to
 7      other hotels.
 8            18.       Marriott’s practice of initially advertising only part of a price and then
 9      later revealing other charges as the consumer completes the buying process has been
10      labeled “drip pricing” by the Federal Trade Commission (“FTC”). In November
11      2012, the FTC warned the hotel industry that drip pricing as it pertains to charging
12      resort fees violates federal consumer protection law when it misrepresents the price
13      consumers pay for their hotel rooms. The FTC specifically warned the hotels that
14      the largest and most prominent price for a hotel room should include the resort fee,
15      and should be provided to the consumer up front, and not later in the checkout
16      process, to avoid being deceptive drip pricing. Marriott received one of the FTC’s
17      warning letters.
18            19.       Notwithstanding these warnings from the FTC, Marriott continues to
19      bait consumers with false bargain advertised room prices that either do not include
20      its resort fees and/or deceptively obfuscate them, both on its own website and the
21      websites operated by OTAs. Marriott has continued this deceptive practice because
22      it has become a key profit center for the company, as it has reaped hundreds of
23      millions of dollars from expanding its use of resort fees over the past decade.
24            20.       Marriott owns, manages or franchises at least 189 properties worldwide
25      that charge consumers resort fees ranging from $9 to as much as $95 per day. By
26      charging consumers fees in addition to the daily amount consumers must pay for
27      their rooms, Marriott makes hundreds of millions of additional dollars in revenue

                                                      7
        CLASS ACTION COMPLAINT
     Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.9 Page 9 of 28




 1      without appearing to increase the price for which it initially offers its rooms.
 2      Marriott’s unlawful trade practices has affected California consumers, as Marriott
 3      has charged resort and other deceptively labelled fees to tens of thousands of
 4      California consumers over the years, charging those consumers millions and millions
 5      of dollars.
 6            21.     Marriott also exercises control over the fees its hotels charge through its
 7      resort fee policies which give it the authority to determine what fees can be charged
 8      by the hotels it owns, manages or franchises. Although Marriott’s Franchise
 9      Agreements typically allow its franchisees to set their own rates for guest room
10      charges, these franchisees must still comply with Marriott’s resort fee policy, which
11      requires Marriott’s approval and allows Marriott to control the resort fee they are
12      permitted to charge. Moreover, under Marriott’s Franchise Agreements, Marriott
13      determines whether charges or billing practices are misleading or detrimental,
14      including resort fees and other incremental fees or services that guests would
15      normally expect to be included in the hotel room charge.
16      The Booking Process Is Misleading
17            22.     When a consumer uses Marriott’s website to search for a hotel room by
18      destination and date, Marriott’s website will list various hotels and rooms with
19      matching availability:
20
21
22
23
24
25
26
27

                                                    8
        CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.10 Page 10 of 28




 1         23.    At this initial stage, the quoted daily room rate for each hotel does not
 2   include or mention the mandatory resort fee a consumer must pay. Once a consumer
 3   selects a particular property, Marriott’s website directs the consumer to another
 4   webpage that lists the rooms available at the selected property, along with the daily
 5   rates for those rooms. This webpage displays a light blue box at the top of the page
 6   that states that a “daily destination amenity fee will be added to the room rate”:
 7         24.    If a consumer then selects a specific room, Marriott’s website produces
 8   a page where consumers can “review reservation details.” The “review reservation
 9   details” page shows a picture of the room, details of the reservation, a drop-down
10   menu called “summary of charges,” and a “USD subtotal” which includes the
11   “USD/Night” and “USD Taxes and Fees.” A photo of this page is shown below:
12
13
14
15
16
17
18
19
20
21
22
23
24
     //
25
     //
26
     //
27
     //
                                                9
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.11 Page 11 of 28




 1         25.    If the consumer then clicks the “summary of charges” drop-down menu,
 2   the overall costs include a “Destination Amenity Fee” and “Estimated government
 3   taxes and fees.” A list of “additional charges” can also be seen, including “On-site
 4   parking” and “Valet parking” fees:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           26.    However, at some properties owned, managed, or franchised by
25
     Marriott, no amenity fee is charged at all. When a consumer reserves a room at one
26
     of these properties, the “review reservation details” page is largely the same, except
27
     that the “USD Taxes and Fees” total does not include an amenity fee:
                                               10
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.12 Page 12 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21         27.   The difference between these properties highlights Marriott’s
22   misleading tactics. Marriott presents “USD Taxes and Fees” to represent one
23   component of the hotel room charge, regardless of whether it includes an amenity fee
24   or not. Additionally, Marriott uses phrases like “Reserve Your Room Before Time
25   Runs Out” to encourage consumers to move quickly through the booking process.
26         28.   Unfortunately for consumers, Marriott’s website is also misleading
27   because of inconsistent representations regarding what amenities are covered by the

                                              11
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.13 Page 13 of 28




 1   amenity fee or are offered complimentary. For example, Marriott advertises that the
 2   amenity fee “includes high speed Internet/resort equipment rentals/fitness classes and
 3   more”:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         29.    Despite indicating that these services are included in the amenity fee,

16   Marriot advertises that fitness classes are “[c]omplimentary” and that the “[f]itness

17   center is free of charge for hotel guests”:

18         30.    Marriott likewise fails to include resort fees and other similar fees in the

19   rates advertised by OTAs. For example, Expedia does not include or even mention

20   any resort or amenity fee in the advertised rates. In fact, it takes several pages for the

21   consumer to get to the “Details” of what is included in the “Taxes and Fees” and

22   “Mandatory property fee.” There, “Property fees” include a “Resort fee” that covers

23   “Beach loungers,” “Fitness/yoga classes,” “Sporting facilities or equipment,”

24   “Internet access,” and “Additional inclusions”:

25   //

26   //

27   //

                                                   12
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.14 Page 14 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
           31.    Again, just like Marriott’s own websites, OTAs like Expedia may
17
     advertise that the room includes free Internet, while at the same time indicate that
18
     “Internet access” is included in the “Resort fee.” OTAs like Expedia also encourage
19
     consumers to book quickly through the use of a stopwatch and banners like “Only
20
     five left of this room type on Expedia.”
21
           32.    All of these tactics are detrimental to consumers because the advertised
22
     total for Marriott’s hotel rooms are not the true total. Consumers may not be unable
23
     to see or find the details of the charges, and thus do not know that they may be
24
     required to pay additional fees once they arrive at the hotel. Likewise, consumers
25
     may not know what is included in the total amount, and whether a resort fee is even
26
     included or what is included in that resort fee.
27

                                                13
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.15 Page 15 of 28




 1         33.    Additionally, Marriott also uses strike through price bargaining to offer
 2   consumers bait prices. This practice violates the prohibition against misleading
 3   bargain advertising set forth in 16 CFR § 233.1: “[Where] where an artificial,
 4   inflated price was established for the purpose of enabling the subsequent offer of a
 5   large reduction - the “bargain” being advertised is a false one; the purchaser is not
 6   receiving the unusual value he expects. In such a case, the “reduced” price is, in
 7   reality, probably just the seller's regular price.” Likewise, this practice violates 16
 8   CFR § 238.0: “Bait advertising is an alluring but insincere offer to sell a product or
 9   service which the advertiser in truth does not intend or want to sell. Its purpose is to
10   switch consumers from buying the advertised merchandise, to sell something else,
11   usually at a higher price or on a basis more advantageous to the advertiser. The
12   primary aim of a bait advertisement is to obtain leads as to persons interested in
13   buying merchandise of the type so advertised.”
14         34.    The drip and partition pricing is easily seen on Marriott’s website:
15
16
17
18
19
20
21         35.    However, when consumers go to reserve the room, the prices suddenly
22   include additional fees, and the rates are no longer the same as the strike-through
23   price advertised:
24   //
25   //
26   //
27   //

                                                 14
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.16 Page 16 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24          36.    Defendant does not disclose any of these costs up front, and uses these
25   tactics to trick consumers into thinking that they are getting a bargain price, when in
26   reality, they are not.
27   //

                                                15
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.17 Page 17 of 28




 1                           CLASS ACTION ALLEGATIONS
 2         37.    Plaintiffs seek to represent a class defined as all persons in the United
 3   States who purchased, or booked a stay at a Marriott owned or franchised hotel room
 4   and stayed in any such room for overnight accommodation and were charged an
 5   amount therefore that was higher than the room rate quoted or advertised per day
 6   plus government-imposed taxes and government imposed in their respective state of
 7   citizenship on or after March 3, 2012 to the present (the “National Class”). Excluded
 8   from the Class are governmental entities, Defendant, Defendant’s affiliates, parents,
 9   subsidiaries, employees, officers, directors, and co-conspirators, and anyone who
10   purchased or booked a stay at a Marriott owned or franchised hotel room for resale.
11   Also excluded is any judicial officer presiding over this matter and the members of
12   their immediate families and judicial staff.
13         38.    Plaintiffs also seek to represent a subclass defined as all members of the
14   Class who purchased, or booked a stay at a Marriott owned or franchised hotel room
15   and stayed in any such room for overnight accommodation and were charged an
16   amount therefore that was higher than the room rate quoted or advertised per day
17   plus government-imposed taxes and government imposed in their respective state of
18   citizenship within the state of California (the “California Subclass”) at any time from
19   March 3, 2012 to the present.
20         39.    Members of the Class and the Subclass are so numerous that their
21   individual joinder herein is impracticable. The precise number of Class Members
22   and their identities are unknown to Plaintiffs at this time but will be determined
23   through discovery of Defendant’s records. Class Members may be notified of the
24   pendency of this action by mail, email, and/or publication.
25         40.    This suit seeks damages and equitable relief for recovery of economic
26   injury on behalf of the Class and Subclass. Plaintiffs reserve the right to modify or
27   expand the definition of the Class and Subclass to seek recovery on behalf of

                                                16
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.18 Page 18 of 28




 1   additional persons as warranted as facts are learned in further investigation and
 2   discovery.
 3         41.    Common questions of law and fact exist as to all Class Members and
 4   predominate over questions affecting only individual Class Members. These
 5   common legal and factual questions include, but are not limited to:
 6                (a)    Whether the marketing and advertisements for the Marriott hotel
 7   rooms included false and/or misleading statements and/or omissions;
 8                (b)    Whether Defendant’s conduct violated the CLRA;
 9                (c)    Whether Defendant’s conduct violated the FAL;
10                (d)    Whether Defendant’s conduct violated the UCL;
11                (e)    Whether Defendant was unjustly enriched; and
12                (f)    Whether Defendant’s conduct was fraudulent.
13         42.    Plaintiffs’ claims are typical of the claims of the proposed Class and of
14   the Subclasses they seek to represent. Each Class Member was subjected to the same
15   illegal conduct, was harmed in the same way and has claims for relief under the same
16   legal theories.
17         43.    Plaintiffs are adequate representatives of the Class and of the Subclass
18   they seek to represent because their interests do not conflict with the interests of the
19   Class and Subclass Members they seek to represent, they have retained counsel
20   competent and experienced in prosecuting class actions, and they intend to prosecute
21   this action vigorously. The interests of Class and Subclass Members will be fairly
22   and adequately protected by Plaintiffs and their counsel.
23         44.    The class mechanism is superior to other available means for the fair
24   and efficient adjudication of the claims of Class and Subclass Members. Each
25   individual Class and Subclass Member may lack the resources to undergo the burden
26   and expense of individual prosecution of the complex and extensive litigation
27   necessary to establish Defendant’s liability. Individualized litigation increases the

                                                17
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.19 Page 19 of 28




 1   delay and expense to all parties and multiplies the burden on the judicial system
 2   presented by the complex legal and factual issues of this case. Individualized
 3   litigation also presents a potential for inconsistent or contradictory judgments. In
 4   contrast, the class action device presents far fewer management difficulties and
 5   provides the benefits of single adjudication, economy of scale, and comprehensive
 6   supervision by a single court on the issue of a defendant’s liability. Class treatment
 7   of the liability issues will ensure that all claims and claimants are before this Court
 8   for consistent adjudication of the liability issues.
 9                                       COUNT I
10         Violations of California’s Consumers Legal Remedies Act (“CLRA”),
                            California Civil Code § 1750, et seq.
11                                (Injunctive Relief Only)
12         45.    Plaintiffs incorporate by reference and re-allege each and every

13   allegation set forth above as though fully set forth herein.

14         46.    Plaintiffs bring this claim individually and on behalf of the members of

15   the proposed Class and California Subclass against Defendant.

16         47.    Civil Code § 1770(a)(9) prohibits “[a]dvertising goods or services with

17   intent not to sell them as advertised.” Civil Code § 1770(a)(20) prohibits

18   “[a]dvertising that a product is being offered at a specific price plus a specific

19   percentage of that price unless (A) the total price is set forth in the advertisement,

20   which may include, but not limited to, shelf tags, displays, and media advertising in a

21   size larger than any other price in that advertisement, and (B) the specific price plus

22   a specific percentage of that price represents a markup from the seller’s costs or from

23   the wholesale price of the product.”

24         48.    Defendant violated Civil Code § 1770(a)(9), and (a)(20) marketing and

25   falsely representing a lower discounted bargain hotel rental price online than what

26   consumers were actually charged.

27

                                                 18
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.20 Page 20 of 28




 1         49.    Marriott never intended to sell its hotel rooms at the discounted rate and
 2   for the prices advertised online.
 3         50.    Plaintiffs and the members of the Class and California Subclass have
 4   suffered harm as a result of these violations of the CLRA because they have incurred
 5   charges and/or paid monies for Marriott’s hotel rooms that they otherwise would not
 6   have incurred or paid.
 7         51.    On information and belief, Marriott committed these acts knowing it
 8   would harm Plaintiffs and Class Members.
 9         52.    Prior to the filing of this Complaint, CLRA notice letters were sent to
10   Defendant that comply in all respects with California Civil Code §1782(a).
11   Plaintiffs’ counsel sent Defendant the letters via certified mail, return receipt
12   requested, advising Defendant that they are in violation of the CLRA and demanding
13   that they cease and desist from such violations and make full restitution by refunding
14   the monies received therefrom.
15                                        COUNT II
16               Violations of California’s Unfair Competition Law (“UCL”)
                         Business & Professions Code § 17200, et seq.
17         53.    Plaintiffs incorporate by reference and re-allege each and every allegation
18   set forth above as though fully set forth herein.
19         54.    Plaintiffs bring this claim individually and on behalf of the members of
20   the proposed Class and California Subclass.
21         55.    Defendant violated the unlawful prong of the UCL by violating Civil
22   Code § 1770(a)(5), Business & Professions Code § 17500, and the Federal Trade
23   Commission Act (“FTCA”) which prohibits “unfair or deceptive acts or practices in
24   or affecting commerce” and false advertisements under 15 U.S.C. § 45(a)(1) and 15
25   U.S.C. § 52(a), as described above.
26
27

                                                 19
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.21 Page 21 of 28




 1          56.     Defendant’s misrepresentations and other conduct, described herein,
 2   violated the “unfair” prong of the UCL in that Defendant’s conduct is substantially
 3   injurious to consumers and offends public policy.
 4          57.     Defendant’s acts and practices described above also violate the UCL’s
 5   proscription against engaging in fraudulent conduct.
 6          58.     Plaintiffs and the members of the Class and California Subclass have
 7   suffered harm as a result of the violations of the UCL because they have incurred
 8   charges and/or paid monies they otherwise would not have incurred or paid.
 9                                        COUNT III
10                      Violation of California’s False Advertising Law
                         Business & Professions Code § 17500, et seq.
11          59.     Plaintiffs repeat the allegations contained in the paragraphs above as if
12   fully set forth herein.
13          60.     Plaintiffs bring this claim individually and on behalf of the members of
14   the proposed Class against Defendant and on behalf of the California Subclass
15   against Defendant.
16          61.     California’s FAL (Bus. & Prof. Code §§17500, et seq.) makes it
17   “unlawful for any person to make or disseminate or cause to be made or
18   disseminated before the public in this state, . . . in any advertising device . . . or in
19   any other manner or means whatever, including over the Internet, any statement,
20   concerning . . . personal property or services, professional or otherwise, or
21   performance or disposition thereof, which is untrue or misleading and which is
22   known, or which by the exercise of reasonable care should be known, to be untrue or
23   misleading.”
24          62.     Throughout the Class Period, Defendant committed acts of false
25   advertising, as defined by the FAL, by using false and misleading statements to
26   promote the sale hotel rooms as described above, and including, but not limited to,
27

                                                  20
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.22 Page 22 of 28




 1   falsely representing that its hotel rooms were a lower discounted bargain hotel rental
 2   price online than what consumers were actually charged.
 3            63.   Defendant knew or should have known, through the exercise of
 4   reasonable care, that their statements were untrue and misleading.
 5            64.   Defendant’s actions in violation of the FAL were false and misleading
 6   such that the general public is and was likely to be deceived.
 7            65.   As a direct and proximate result of these acts, consumers have been and
 8   are being harmed. Plaintiffs and members of the Class and the California Subclass
 9   have suffered injury and actual out-of-pocket losses as a result of Defendant’s FAL
10   violation because: (a) Plaintiffs and the Class and the California Subclass would not
11   have purchased or booked Defendant’s hotel rooms had they known the true price of
12   the rooms; (b) Plaintiffs and the Class and the California Subclass paid an increased
13   price for the hotel rooms; and (c) the rooms did not have the promised quantity or
14   value.
15            66.   Plaintiffs bring this action pursuant to Bus. & Prof. Code § 17535 for
16   injunctive relief to enjoin the practices described herein and to require Defendant to
17   issue corrective disclosures to consumers. Plaintiffs and the Class and the California
18   Subclass are therefore entitled to: (a) an order requiring Defendant to cease the acts
19   of unfair competition alleged herein; (b) full restitution of all monies paid to
20   Defendant as a result of their deceptive practices; (c) interest at the highest rate
21   allowable by law; and (d) the payment of Plaintiffs’ attorneys’ fees and costs
22   pursuant to, inter alia, California Code of Civil Procedure §1021.5.
23                                      COUNT IV
24                             Concealment/Failure to Disclosure
              63.   Plaintiffs incorporate by reference and re-allege herein all paragraphs
25
     alleged above.
26
              64.   Plaintiffs bring this claim individually and on behalf of the members of
27
     the proposed Class and Subclass against Defendant.
                                                 21
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.23 Page 23 of 28




 1         67.    As discussed above, Defendant provided Plaintiffs and Class and
 2   Subclass members with false or misleading material information and intentionally
 3   failed to disclose material facts about its hotel rooms, including but not limited to
 4   failing to disclose to Plaintiff and Class Members that Defendant would charge
 5   additional fees for its hotel rooms beyond the advertised price, including amenity
 6   fees, resort fees, destination fees, and others, as well as falsely representing a lower
 7   discounted bargain hotel rental price online than what consumers were actually
 8   charged.
 9         65.    Defendant had exclusive knowledge of the falsity of the representations
10   at the time of sale. The defect (the actual price of the hotel rooms upon checkout) is
11   latent and not something that Plaintiffs or the Class Members, in the exercise of
12   reasonable diligence, could have discovered independently prior to purchase. The
13   defect would not be disclosed by careful, reasonable inspection by the purchaser.
14         66.    Defendant had the capacity to, and did, deceive Plaintiffs and the Class
15   Members into believing that they would pay the advertised price for the hotel rooms
16   upon checkout, when in reality, Plaintiffs and the Class Members were charged more
17   than the advertised price for the hotel rooms upon checkout.
18         67.    Defendant undertook active and ongoing steps to conceal the actual
19   price of the hotel rooms. Plaintiffs are aware of nothing in Defendant’s advertising,
20   publicity, or marketing materials that discloses the truth about the actual price of the
21   hotel rooms, including an adequate explanation of fees that are charged, despite
22   Defendant’s awareness of the actual price that consumers would pay.
23         68.    The facts concealed and/or not disclosed by Defendant to Plaintiffs and
24   the Class Members are material facts in that a reasonable person would have
25   considered them important in deciding whether to purchase a hotel room.
26         69.    Defendant had a duty to disclose accurate information regarding the
27   actual price that consumers would pay for its hotel rooms upon checkout.

                                                 22
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.24 Page 24 of 28




 1          70.    The misrepresentations and omissions made by Defendant, upon which
 2   Plaintiffs and Class and Subclass members reasonably and justifiably relied, were
 3   intended to induce and actually induced Plaintiffs and Class and Subclass members
 4   to purchase and book Defendant’s hotel rooms.
 5          71.    The fraudulent actions of Defendant caused damage to Plaintiffs and
 6   Class and Subclass members, who are entitled to damages and other legal and
 7   equitable relief as a result.
 8                                        COUNT V
 9                                     Unjust Enrichment
            72.    Plaintiffs incorporate by reference and re-allege herein all paragraphs
10
     alleged above.
11
            73.    Plaintiffs bring this claim individually and on behalf of the members of
12
     the proposed Class and Subclass against Defendant.
13
            74.    Plaintiffs and Class and Subclass members conferred benefits on
14
     Defendant by purchasing and booking Defendant’s hotel rooms.
15
            68.    Defendant has been unjustly enriched in retaining the revenues derived
16
     from Plaintiffs and Class and Subclass members’ purchases its hotel rooms.
17
     Retention of those moneys under these circumstances is unjust and inequitable
18
     because Defendant falsely represented a lower discounted bargain hotel rental price
19
     online than what consumers were actually charged.
20
            75.    These misrepresentations caused injuries to Plaintiffs and Class and
21
     Subclass members because they would not have purchased or booked Defendant’s
22
     hotel rooms if the true facts were known.
23
            76.    Because Defendant’s retention of the non-gratuitous benefits conferred
24
     on them by Plaintiffs and Class and Subclass members is unjust and inequitable,
25
     Defendant must pay restitution to Plaintiffs and Class and Subclass members for its
26
     unjust enrichment, as ordered by the Court.
27

                                                 23
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.25 Page 25 of 28




 1                                       COUNT VI
 2                               Negligent Misrepresentation
           77.    Plaintiffs incorporate by reference and re-allege herein all paragraphs
 3
     alleged above.
 4
           78.    Plaintiffs bring this claim individually and on behalf of the members of
 5
     the proposed Class and Subclass against Defendant.
 6
           79.    Defendant represented that its hotel rooms were cheaper than they were
 7
     by advertising the hotel rooms at a lower price than the actual price that consumers
 8
     would pay upon check out. To communicate this representation and to convince
 9
     Plaintiff and the Class Members to purchase the hotel rooms, Defendant supplied
10
     Plaintiffs and the Class Members with information, namely the misrepresentations
11
     found on Defendant’s websites and third-party booking websites. Defendant knew,
12
     or should have known, that this information was false and/or misleading to Plaintiffs
13
     and the Class Members.
14
           80.    The misrepresentations concerned material facts about the price of the
15
     hotel rooms that influenced Plaintiffs and the Class Members to purchase the hotel
16
     rooms.
17
           81.    At the time Defendant made the misrepresentations, Defendant knew or
18
     should have known that the misrepresentations were false or Defendant made the
19
     misrepresentations without knowledge of their truth or veracity.
20
           82.    The misrepresentations and omissions made by Defendant, upon which
21
     Plaintiffs and Class and Subclass members reasonably, justifiably, and detrimentally
22
     relied, caused damage to Plaintiffs and Class and Subclass members, who are
23
     entitled to damages and other legal and equitable relief as a result. Plaintiffs and
24
     Class Members have and will continue to suffer damages in the form of lost money
25
     from the purchase price of the hotel rooms.
26
27

                                                24
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.26 Page 26 of 28




 1                                  PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
 3   situated, seek judgment against Defendant, as follows:
 4         a.    For an order certifying the nationwide Class and the Subclass under
 5               Rule 23 of the Federal Rules of Civil Procedure and naming Plaintiffs as
 6               representatives of the Class and California Subclass, and Plaintiffs’
 7               attorneys as Class Counsel to represent the members of the Class and
 8               Subclasses;
 9         b.    For an order declaring the Defendant’s conduct violates the statutes
10               referenced herein;
11         c.    For an order finding in favor of Plaintiffs, the nationwide Class, and the
12               Subclass on all counts asserted herein;
13         d.    For compensatory, statutory, and punitive damages in amounts to be
14               determined by the Court and/or jury;
15         e.    For prejudgment interest on all amounts awarded;
16         f.    For an order of restitution and all other forms of equitable monetary
17               relief;
18         g.    For an order requiring Defendant to undertake a corrective advertising
19               campaign;
20         h.    For injunctive relief as pleaded or as the Court may deem proper;
21         i.    For an order awarding Plaintiffs and the Class and Subclass their
22               reasonable attorneys’ fees and expenses and costs of suit; and
23         j.    Granting such other and further relief as may be just and proper.
24                            DEMAND FOR TRIAL BY JURY
25         Plaintiffs demand a trial by jury of all issues so triable.
26
27

                                                 25
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.27 Page 27 of 28




 1   Dated: March 5, 2021               BURSOR & FISHER, P.A.

 2
                                        By:      /s/ L. Timothy Fisher
 3
 4                                      L Timothy Fisher (State Bar No. 191626)
                                        Blair E. Reed (State Bar No.316791)
 5                                      1990 North California Blvd., Suite 940
 6                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
 7                                      Facsimile: (925) 407-2700
 8                                      E-mail: ltfisher@bursor.com
                                                 breed@bursor.com
 9
10                                      Attorneys for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           26
     CLASS ACTION COMPLAINT
 Case 3:21-cv-00402-BEN-JLB Document 1 Filed 03/05/21 PageID.28 Page 28 of 28




 1     CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2         I, L. Timothy Fisher, declare as follows:
 3         1.     I am an attorney at law licensed to practice in the State of California and
 4   a member of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel
 5   of record for Plaintiffs in this action. Plaintiffs Andre Galvan and Lucinda Lopez
 6   reside in Agoura Hills, California. Plaintiff Abdelsayad resides in San Diego,
 7   California. Plaintiff Ciglar resides in Castro Valley, California. I have personal
 8   knowledge of the facts set forth in this declaration and, if called as a witness, I could
 9   and would competently testify thereto under oath.
10         2.     The Complaint filed in this action is filed in the proper place for trial
11   under Civil Code Section 1780(d) in that a substantial portion of the events alleged
12   in the Complaint occurred in the Southern District of California.
13         I declare under the penalty of perjury under the laws of the State of California
14   and the United States that the foregoing is true and correct and that this declaration
15   was executed at Walnut Creek, California this 5th day of March, 2021.
16
17
                                                              /s/ L. Timothy Fisher
18                                                               L. Timothy Fisher
19
20
21
22
23
24
25
26
27

                                                27
     CLASS ACTION COMPLAINT
